DETAILED ACTION
This Office action is in response to the application filed on 01 October 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a Line Commutated Converter (LCC)-MMC hybrid cascade converter station” in the preamble, and then 
Claim 1, at the recited step (2), it is not clear if the claim is positively requiring that there be at least one MMC unit using a constant direct-current voltage control manner, or if it is intended as a contingent limitation, to be interpreted such that the step is only carried out if the converter station has an MMC unit using the recited control manner.
Likewise, for step (3) in claim 1, it is unclear if an MMC unit using the active power control manner is positively required, for the same reasons as just explained for step (2).
Examiner will interpret steps (2) and (3) as contingent limitations which are only carried out if there is at least one MMC unit using the respective control manners. Steps (4) and (5) are essentially dependent on steps (2) and (3), respectively, and therefore they are also interpreted as contingent limitations based on the earlier steps.
Claims 2-8, in addition to any further deficiencies noted below, depend from claim 1 and therefore inherit the indefinite subject matter.

For one, the use of “capable of” is indefinite, since it is not limiting the capabilities of a physical device, but of a strategy or method. An open-ended and somewhat abstract concept as such could be construed to be capable of anything that could be conceived. Therefore it is not clear how this limits the scope of the claim.
Further, the recitation that the strategy is capable of “playing a certain guiding role in the design of future engineering” is also unclear because it has, at best, vague and indefinite boundaries for what would be covered by the claim. For instance, it could be interpreted that the claimed invention covers all future engineering designs. Additionally, he “certain” guiding role is not fully explained in the specification and therefore is uncertain in the context of a claimed invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, and 8, as far as they are presently understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Study on main circuit configuration and control modes for a new LCC-MMC hybrid HVDC system” by Li et al. (hereinafter “Li”).
It is noted that the cited NPL article was originally presented at a technical conference on 1-4 December 2019, and is considered published or disseminated to the public as of these dates. It therefore constitutes an intervening reference as it was published before the US filing date of this application, but after the claimed foreign priority filing date.

In re claim 1, Li discloses a control method for a parallel Modular Multilevel Converter (MMC) unit of a Line Commutated Converter (LCC)-MMC hybrid cascade converter station (Figs. 1, 4 see section II. A. regarding the parallel MMC units), comprising following steps: (1) numbering all MMC units connected in parallel in a MMC valve manifold of a converter station according to a control manner and a rated capacity of each MMC unit of the MMC units (Examiner notes this method step is purely an abstract and inherent exercise as it simply arranges a set of data by assigning numbers to objects in a certain way without any physical effect on the invention; the parallel MMC units in Li are considered inherently “numbered” according to any desired parameter); (2) for a MMC unit using a constant direct-current voltage control manner (see section II. C.: mode 1), calculating a direct-current instruction value of the MMC unit according to a direct-current measurement value (see paragraph immediately following definition of modes 1 and 2 as just cited; see also Figs. 6 and 7 and section IV.); (3) for a MMC unit using a constant active power control manner (see section V. (2): the preferred embodiment is to implement only mode 1, therefore no 
In re claim 2, it is noted that the limitations of claim 2 merely recite an abstract sorting or grouping of the MMC units, without the step having any physical effect on the MMC units or the converter station that could be considered a positive limitation on the invention. Regardless, Li discloses wherein a specific implementation process of the step (1) is as follows: firstly, dividing all MMC units in the MMC valve manifold into 
In re claim 7, the control strategy of Li is considered as being inherently capable of implementing a function of simultaneously controlling a direct-current voltage by a plurality of MMC units, and playing a certain guiding role in the design of future engineering, for the reasons already explained in this Office action in the indefiniteness rejection of claim 7.
In re claim 8, Li discloses wherein according to the control strategy, active power of a MMC unit for controlling active power is calculated, and a direct-current voltage instruction value correction stage is added in a constant 

Allowable Subject Matter
Claims 3-6, at least under the present understanding of their full scope as explained above in this Office action, would be allowable if to include all of the limitations of the base claim and any intervening claims, and if the those limitations from claim 1 are rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 3, the prior art made of record fails to disclose or to suggest the specific formula for calculating the direct-current instruction value as recited in the claim.
With respect to claim 4, the prior art made of record fails to disclose or to suggest the specific formula for calculating the active power instruction value as recited in the claim.
With respect to claims 5 and 6, the prior art made of record fails to disclose or to suggest, “wherein a specific implementation process of the step (4) is as follows: firstly, subtracting a direct-current instruction value idcref_k from a direct-current measurement value idc_k of a k-th MMC unit to obtain a corresponding current error value; then, introducing the current error value into a proportional control stage and an amplitude limiting stage in turn to obtain a direct-current voltage correct value of the k-th MMC unit; and finally, adding the direct-current voltage correct value to an original direct-current voltage instruction value of the k-th MMC unit to obtain a corrected direct-current voltage instruction value, and controlling the k-th MMC unit in the constant direct-current voltage control manner according to the corrected direct-current voltage instruction value, wherein 1 ≤ k ≤ N1, and N1 is a number of MMC units controlled in the constant direct-current voltage control manner in the MMC valve manifold” in combination with the remaining limitations as required by claims 5 and 6.
Further, examiner notes that each of claims 3, 4, and 5 are examples in which the abstract “numbering” step from claim 1 is made into a concrete and positive limitation on the invention by using the assigned numbering of the MMC units in order to control them.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing the state of the prior art with respect to hybrid LCC-MMC converters for HVDC transmission systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838